Filed 7/12/21; certified for publication 8/10/21 (order attached)
    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                 DIVISION EIGHT

RONALD AUSTIN,                                         B307677

        Plaintiff and Appellant,                       (Los Angeles County
                                                       Super. Ct. No. 19STCP04741)
        v.
                                                       ORDER DISMISSING
CITY OF BURBANK,                                           APPEAL

      Defendant and Respondent.


       After defendant City of Burbank denied plaintiff Ronald
Austin’s request for information pursuant to the California Public
Records Act (Gov. Code, § 6250 et seq.), plaintiff petitioned for a
writ of mandate seeking an order compelling defendant’s release of
records under section 6259. On July 14, 2020, the trial court
entered a minute order denying plaintiff’s petition, stating that the
petition was “denied” and that it was adopting its tentative ruling
as its “final ruling.” The minute order also directed defendant to
prepare a proposed judgment. Plaintiff’s counsel waived notice of
the court’s July 14 ruling. The trial court signed the proposed
judgment on July 24, 2020, and notice of entry of judgment was
mailed that same day. On August 4, 2020, plaintiff filed a notice of
appeal from the July 24, 2020 judgment. Plaintiff did not file a
petition for extraordinary writ.
       Defendant moved to dismiss the appeal, arguing that the trial
court’s order may only be challenged by a petition for extraordinary
writ, and that in any event, the notice of appeal was untimely
pursuant to Government Code section 6259, subdivision (c).
         We have reviewed the parties’ briefs, and the League of
California Cities’ amicus brief on behalf of defendant, and we take
judicial notice of over 30 similar petitions filed by plaintiff, who was
represented by counsel in the trial court, between October 2019 and
August 2020.
         We grant the motion to dismiss. The trial court’s July 14,
2020 order is not appealable, but may be reviewed only by “petition
. . . for the issuance of an extraordinary writ” filed “within 20 days
after service upon the party of written notice of entry of the order.”
(Gov. Code, § 6259, subd. (c).) Because plaintiff waived notice at the
July 14, 2020 hearing, the last day to petition this court was
August 3, 2020. Plaintiff filed his notice of appeal one day after the
deadline to file a writ petition and has not shown any extraordinary
circumstances justifying this court treating his appeal as an
extraordinary writ. Plaintiff’s multiple filings demonstrate
familiarity with California Public Records Act litigation. We
therefore decline to exercise our discretion to consider plaintiff’s
appeal as an extraordinary writ. Even if we were to treat the
appeal as an extraordinary writ, we would lack jurisdiction to
consider it because the notice of appeal was filed one day after the
deadline to file a writ petition. (§ 6259, subd. (c); see also MinCal
Consumer Law Group v. Carlsbad Police Department (2013)
214 Cal.App.4th 259, 263, 265-266 [one-day delay is fatal because
time limit for writ review is jurisdictional].) Therefore, the appeal
is dismissed.

___________________________________________________________
GRIMES, Acting P. J.      STRATTON, J.          WILEY, J.




                                   2
Filed 8/10/21
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                        DIVISION EIGHT

RONALD AUSTIN,                          B307677

                                       (Los Angeles County
   Plaintiff and Appellant,
                                       Super. Ct. No. 19STCP04741)
       v.                             ORDER CERTIFYING
                                      ORDER OF DISMISSAL
CITY OF BURBANK,                       FOR PUBLICATION
   Defendant and Respondent.
                                      [No change in judgment]

THE COURT:
      The order of dismissal in the above-entitled matter filed on
July 12, 2021, was not certified for publication in the Official
Reports. For good cause, it now appears that the order of
dismissal should be published in the Official Reports and it is so
ordered.
      There is no change in the judgment.



____________________________________________________________
GRIMES, Acting P. J.          STRATTON, J.            WILEY, J.
B307677 – Ronald Austin v. City of Burbank


      APPEAL from a judgment of the Los Angeles Superior Court, James
C. Chalfant, Judge. Dismissed.
      Law Office of Brent J. Borchert and Brent J. Borchert for Plaintiff and
Appellant.
      Amelia Ann Albano, City Attorney (City of Burbank), Michael M. Lee,
and Jill A. Vander, Senior City Attorneys, for Defendant and Respondent.